 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   DOUGLAS J. STEVENSON,                                        Case No. 1:16-cv-01831-AWI-JLT

12                                                  Plaintiff, ORDER AFTER IN CAMERA REVIEW

13                     v.                                         (Doc. 57)

14
     K. HOLLAND, et al.,
15
                                                Defendants.
16

17            At the request of counsel, the Court has conducted an in camera review of documents

18   produced to the Court, which are responsive to production requests. The Court will order

19   production of some of the records. In doing so, the Court makes no comment as to the

20   admissibility of these documents nor does it make any finding that the privileges asserted may not

21   be asserted at trial.

22            The Court ORDERS the defendants to disclose the following redacted1 documents:

23            1.       Documents with Bates numbers 250-287, 327-338, 386-423, 427-428, 442, 444,

24   455

25            Despite its earlier order, the Court DECLINES to maintain the records that it has not

26   ordered to be disclosed. Rather, the defense SHALL maintain them and produce them, if ordered,

27
              1
                 Redaction should occur to obliterate the personal identifiers of witnesses and complainants as well as the
28   identifiers of other involved correctional staff.
 1   for purposes of appeal.

 2
     IT IS SO ORDERED.
 3

 4      Dated:     June 12, 2019       /s/ Jennifer L. Thurston
                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
